  Case 15-22014         Doc 41     Filed 03/05/19 Entered 03/05/19 09:55:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-22014
         CORA RUCKER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/25/2015.

         2) The plan was confirmed on 08/31/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/05/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,750.00.

         10) Amount of unsecured claims discharged without payment: $74,851.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-22014       Doc 41        Filed 03/05/19 Entered 03/05/19 09:55:58                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $10,868.00
       Less amount refunded to debtor                            $208.00

NET RECEIPTS:                                                                                   $10,660.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $482.84
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,482.84

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ABC FINANCIAL SERVICES           Unsecured         100.00           NA              NA            0.00       0.00
ALLIED BENEFIT SYSTEMS INC       Unsecured           8.00           NA              NA            0.00       0.00
AT&T MOBILTY                     Unsecured          88.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,000.00       1,000.40        1,000.40        162.34        0.00
COMCAST                          Unsecured         300.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         396.00        395.82          395.82          64.23       0.00
COMO LAW FIRM                    Unsecured           0.00           NA              NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured         593.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         241.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         154.00           NA              NA            0.00       0.00
H&R BLOCK                        Unsecured         365.00        364.97          364.97          59.22       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured            NA       5,910.00        5,910.00        959.03        0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      2,000.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured          58.00        954.86          954.86        154.95        0.00
IL DEPT OF REVENUE               Secured           500.00        853.98          557.66        557.66        5.99
IL DEPT OF REVENUE               Priority          909.00        696.69          696.69        696.69        0.00
IL DEPT OF REVENUE               Unsecured            NA            NA           296.32          48.08       0.00
ILLINOIS DEPT OF PUBLIC AID      Unsecured      9,900.00            NA              NA            0.00       0.00
INDIANA DEPT OF REVENUE          Unsecured      6,601.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     12,000.00            NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured            NA         250.00          250.00          40.57       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured            NA         420.00          420.00          68.15       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured            NA         250.00          250.00          40.57       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured      3,000.00       3,552.66        3,552.66        576.50        0.00
PAYDAY LOAN STORE                Unsecured           0.00      1,312.85        1,312.85        213.04        0.00
QUEST DIAGNOSTIC                 Unsecured         100.00           NA              NA            0.00       0.00
ROBERT J ADAMS & ASSOC           Unsecured      1,700.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA              NA            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA              NA            0.00       0.00
SHERWIN WILLIAMS CU              Unsecured      8,000.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured            NA         426.03          426.03          69.13       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-22014        Doc 41        Filed 03/05/19 Entered 03/05/19 09:55:58                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
SPRINT NEXTEL                     Unsecured         462.00        461.55        461.55          74.90        0.00
ST IL TOLLWAY AUTHORITY           Unsecured      1,800.00            NA            NA            0.00        0.00
ST MARGARET MERCY HEALTH CTR      Unsecured          82.00           NA            NA            0.00        0.00
SUN CASH                          Unsecured         618.00           NA            NA            0.00        0.00
TOTAL CARD INC/MIDAMERICA BAN     Unsecured         516.00           NA            NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,562.00     13,372.56     13,372.56       2,170.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      4,667.00            NA            NA            0.00        0.00
VERIZON                           Unsecured      1,357.00       1,331.80      1,331.80        216.11         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                  $0.00
      Mortgage Arrearage                                       $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                  $0.00              $0.00                  $0.00
      All Other Secured                                      $557.66            $557.66                  $5.99
TOTAL SECURED:                                               $557.66            $557.66                  $5.99

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                $0.00              $0.00                  $0.00
       All Other Priority                                    $696.69            $696.69                  $0.00
TOTAL PRIORITY:                                              $696.69            $696.69                  $0.00

GENERAL UNSECURED PAYMENTS:                              $30,299.82           $4,916.82                  $0.00


Disbursements:

       Expenses of Administration                               $4,482.84
       Disbursements to Creditors                               $6,177.16

TOTAL DISBURSEMENTS :                                                                          $10,660.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-22014         Doc 41      Filed 03/05/19 Entered 03/05/19 09:55:58                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
